EXHIBIT 10.2





CERTAIN MATERIAL (INDICATED BY ASTERISKS) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


Fifth Amendment
to Private Label PCS Services Agreement


This Fifth Amendment (“Fifth Amendment”) is made to the Private Label PCS
Services Agreement between Sprint Spectrum L.P., a Delaware limited partnership
(“Sprint”) and Cricket Communications, Inc., a Delaware corporation
(“Purchaser”) dated August 2, 2010 (the “Agreement”). The following modified and
added terms and conditions will be part of the Agreement commencing on the first
day following the execution of this Fifth Amendment by Sprint and Purchaser.
Capitalized terms not defined in this Fifth Amendment shall have the meanings
ascribed to them in the Agreement.


Sprint and Purchaser agree as follows:


1.
Section 1 (Definitions) of the Agreement is hereby amended to include the
following definition:



“Fifth Amendment” means that Fifth Amendment to the Agreement dated February 15,
2013.


2.
Section 2.8.1 (Minimum Commitments) of the Agreement is deleted in its entirety
and replaced with the following:



2.8.1
Minimum Commitments

(a)For each Contract Year during the Term, Purchaser shall pay Sprint the
minimum revenue commitments set forth in Table 1 below (as such minimum revenue
commitments may be adjusted or waived as specifically set forth in this
Agreement, including Schedules 1.0 and 4.0). As used herein, each amount set
forth in Table 1, other than the Total Minimum Revenue Commitment, is referred
to individually as a “Minimum Annual Revenue Commitment” and the total of all
such Minimum Annual Revenue Commitments is the “Total Minimum Revenue
Commitment.”


Table 1
Commitment Period
Minimum Annual Revenue Commitments
Maximum Roaming Revenue Allocable Against Minimum Annual Revenue Commitment
Effective Date through December 31, 2011 (Contract Year 1)
$20,000,000 (subject to Sections 2.8.1(j) and (k))
    $[***]
January 1 through December 31, 2012 (Contract Year 2)
$75,000,000 (subject to Section 2.8.1(j) and (k))
    $[***]
January 1 through December 31, 2013 (Contract Year 3)
$80,000,000
    $[***]
January 1 through December 31, 2014 (Contract Year 4)
$75,000,000
    $[***]
January 1 through December 31, 2015 (Contract Year 5)
$50,000,000
      $[***]
 
 
 
Total Minimum Revenue Commitment
$300,000,000
$162,000,000



(b)Except as otherwise provided in Section 2.8.1(g), the following amounts paid
under this Agreement during a Contract Year shall be used to determine whether
Purchaser has met its Minimum Annual Revenue Commitment for such Contract Year:
(i) all amounts paid during such Contract Year under Schedule 1.0 of this
Agreement (including Wireless Data Device usage by End Users); and (ii) those
amounts paid for usage of the Sprint Network on or after the Effective Date
under that certain Intercarrier Roamer Service Agreement dated May 4, 2005, as
amended, by and between Sprint (or its Affiliates) and Purchaser (or its
Affiliates) (as amended, the “Roaming Agreement”); provided, however, that
Purchaser may not count amounts under clause (ii) with respect to: (x) a
Contract Year to the extent such amounts exceed the applicable maximum amount
for such Contract Year set forth in Table 1; or (y) such amounts

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Cricket - 5th Amendment            Sprint / Cricket Confidential Information -
RESTRICTED

--------------------------------------------------------------------------------

EXHIBIT 10.2





exceed the aggregate maximum set forth in Table 1. The amounts described in (i)
and (ii) shall constitute the “Annual Revenue Amount.”
(c)If, at the end of any Contract Year, the applicable Annual Revenue Amount
during such Contract Year is less than the applicable Minimum Annual Revenue
Commitment for such Contract Year, Purchaser shall pay Sprint an amount equal to
such shortfall amount. Sprint shall include such shortfall amount in the invoice
for the next complete billing cycle. If, at the end of any Contract Year(s), the
applicable Annual Revenue Amount exceeds the applicable Minimum Annual Revenue
Commitment, the amount of any such excess will be included in the Annual Revenue
Amount for succeeding Contract Year(s) to the extent there is a shortfall in any
such Contract Year(s).
(d)Subject to any upward adjustment pursuant to Section 14.1.2, once the
aggregate Annual Revenue Amounts exceed the Total Minimum Revenue Commitment of
$300,000,000, Purchaser shall have no further Minimum Annual Revenue Commitments
under this Section 2.8 and all future Minimum Annual Revenue Commitment will be
deemed waived. Sprint expressly acknowledges and agrees that the Total Minimum
Revenue Commitment shall not exceed $350,000,000.
(e)Subject to Section 16, the provisions of this Section 2.8 shall survive any
change of control, business combination, transfer of assets or any other form of
transaction such that it will be binding and enforceable on any successor to, or
assignee of, Purchaser unless the Agreement is terminated by a Party.
(f)If Purchaser terminates the Agreement in its entirety under Section 13.1,
Purchaser shall have no further Minimum Annual Revenue Commitments under this
Section 2.8 and all future Minimum Annual Revenue Commitment will be deemed
relieved. The Minimum Annual Revenue Commitment for a Contract Year with fewer
than 365 days shall be prorated.
(g)If there is a Change of Control Event involving Purchaser, at Purchaser's
election, Purchaser may [***].
(h)If Purchaser fails to make a payment of money that is not subject to dispute
under Section 6.4 and such failure continues for more than 30 days after notice
from Sprint, at Sprint's election, any existing or future Minimum Annual Revenue
Commitments that have not been fully exhausted under this Section 2.8.1 (but as
they may have been adjusted in accordance with this Agreement) will be due and
payable as of the effective date of such termination.
(i)If Sprint terminates the Agreement in its entirety under Section 13.1(iii),
Purchaser will pay to Sprint (due as of the effective date of such termination)
an amount equal to [***].
(j)Subject to Section 2.8.1(k), to the extent a delay past July 31, 2011 is
caused by [***].
(k)If the In Service Date is delayed beyond December 31, 2011, and the delay
beyond December 31, 2011 is caused by [***].


3.
Section 17.1 (Notices and Inquiries) of the Agreement is deleted in its entirety
and replaced with the following:



17.1    Notices and Inquiries
Except as otherwise provided, all notices and inquiries will be in writing and
mailed (certified or registered mail, postage prepaid, return receipt
requested), delivered by hand or overnight courier (with acknowledgment received
by the courier), or sent by e-mail or facsimile (with facsimile acknowledgment)
addressed as follows:
If to Purchaser:
Cricket Communications, Inc.
Attn: Robert Irving, General Counsel
5887 Copley Dr
San Diego, CA 92111
(f) (858) 587-2648
E-mail: rirving@cricketcommunications.com




With a copy to:
Jeremiah Wolsk
Latham & Watkins, LLP
555 11th Street, NW, Suite 1000
Washington, DC 20004
E-mail: jeremiah.wolsk@lw.com











***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Cricket - 5th Amendment            Sprint / Cricket Confidential Information -
RESTRICTED

--------------------------------------------------------------------------------

EXHIBIT 10.2





If to Sprint:
Sprint Spectrum L.P. (d/b/a Sprint)
6360 Sprint Parkway
KSOPHE0402 - 4C727
Overland Park, KS 66251
Attention: Vice President, Customer Management - Wholesale
E-mail: MVNONotice@sprint.com


With a copy to:
Sprint Spectrum L.P. (d/b/a Sprint)
6450 Sprint Parkway
Overland Park, KS 66251
Attention: V.P., Law, Sales and Distribution (MVNO Support)
E-mail: MVNONotice@sprint.com


Any Party may from time to time specify a different address by notice to the
other Party. Any notice is considered given as of the date delivered.


4.
Sprint will charge Purchaser a rate of $[***] per megabyte for LTE data
transport service, subject to terms and conditions required to add LTE service
to the Agreement to be agreed upon by the parties in an amendment.



5.
This Fifth Amendment is only effective if it is executed concurrently with the
Settlement and Release Agreement between Purchaser and Sprint related to the
Dispute (as defined therein).



6.
All other terms and conditions of the Agreement remain in full force and effect.



IN WITNESS HEREOF, the parties have executed this Fifth Amendment as of the
dates indicated below.


SPRINT SPECTRUM L.P.
CRICKET COMMUNICATIONS, INC.


By:                         /s/ WT Esrey


By:                /s/ S. Douglas Hutcheson


Name:                         Bill Esrey


Name:                S. Douglas Hutcheson


Title:                        Vice President


Date:                           2-15-13


Title:                                CEO


Date:                               2-15-13






***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Cricket - 5th Amendment            Sprint / Cricket Confidential Information -
RESTRICTED